DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6 is objected to because of the following informalities:  
In claim 6, please define each acronym as it the first instance of the elements in claim limitation tree.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the FPN" in line 5, and “the RPN” in line 8.  These two elements are not defined or previously disclosed in the claimed limitations.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guan (US Pub 20180211156).
Re claims 1 and 7, Guan discloses a method and the associated device for measuring plant planting data, comprising: 
receiving image information (Paragraphs 46, 50, 75, 104-108) of a planting region (Paragraphs 46, 50, 75, 104-108); and 
processing the image information (Paragraphs 104-108, 126, 128, 135, 138-140) of the planting region (Paragraphs 104-108, 126, 128, 135, 138-140) using a preset recognition model (Paragraphs 104-108, 126, 128, 135, 138-140) to obtain plant planting data (Paragraphs 104-108, 138-140, 178, 182, 186).



Re claim 5, Guan discloses the plant planting data measuring method according to claim 1, and further wherein processing the image information of the planting region using the preset recognition model (Paragraphs 85, 101, 104-108, 138-140, 195) to obtain plant planting data comprises: controlling to extract plant graphic features to be tested (Paragraphs 85, 101, 104-108, 138-140, 195) from the image information of the planting region according to the preset recognition model (Paragraphs 85, 101, 104-108, 138-140, 195); and controlling to process the plant graphic features to be tested (Paragraphs 85, 101, 104-108, 138-140, 195) according to the preset recognition model to obtain plant planting data (Paragraphs 85, 101, 104-108, 138-140, 195).

Claim Rejections - 35 USC § 103








In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 13, 24, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Guan as applied to claims 1 and 7 above, and further in view of Gornik (US Pub 20170374323).
Re claim 11, Guan discloses a plant planting data measuring system, comprising an image acquisition device and a device for measuring plant planting data as claimed in claim 7, but fails however to explicitly disclose an output end of the image acquisition device being connected to a receiving component of the device for measuring plant planting data.
This design is however disclosed by Gornik.  Gornik discloses an output end of the image acquisition device (Paragraphs 29, 82-84, 120-123, 125, 146, 153, 158-160; 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Guan to incorporate the image acquisition design as shown in Gornik as Guan supports the use of imaging with aerial vehicles, but does not go into the detail required by the claim limitation, however in Gornik the disclosure of the noted imaging design is shown in the detail of the claim language and therefore it would have been obvious to combine the two designs as an implementation of a known design concept with an expected functionality to achieve the design goals for aerial imaging and the associated processing.

Re claim 13, the combined disclosure of Guan and Gornik as a whole discloses the plant planting data measuring system as claimed in claim 11, Gornik further discloses wherein the image acquisition device comprises at least a positioning unit and an image acquisition unit (Paragraphs 158-160, 172, 186), the positioning unit is configured to position plant position information (Paragraphs 158-160, 172, 186), the image acquisition unit is configured to acquire image information (Paragraphs 158-160, 172, 186), and the positioning unit and the image acquisition unit are connected to the receiving component respectively (Paragraphs 158-160, 172, 186).

Re claim 24, Guan discloses the method for measuring plant planting data as claimed in claim 1, but fails however to explicitly disclose wherein, the method further 
This design is however disclosed by Gornik.  Gornik discloses wherein, the method further comprises planning an operating route (Paragraphs 28-30, 44, 90, 97, 106-107, 133-136) of a mobile device (Paragraphs 28-30, 44, 90, 97, 106-107, 133-136) in the operating region according to the plant planting data (Paragraphs 28-30, 44, 90, 97, 106-107, 133-136) of the operating region (Paragraphs 28-30, 44, 90, 97, 106-107, 133-136).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Guan to incorporate the image acquisition design as shown in Gornik as Guan supports the use of imaging with aerial vehicles, but does not go into the detail required by the claim limitation, however it would be obvious as shown in Gornik to use the data provided in the image processing to determine the best and most efficient travel routes for an imaging device to obtain the desired imaging inputs.

Re claim 27, the combined disclosure of Guan and Gornik as a whole discloses the method for measuring plant planting data as claimed in claim 24, Gornik further discloses wherein the operating route (Figures 4A and 4B flight paths, Paragraphs 107-109) comprises one or more of an arc-shaped route (Figures 4A and 4B flight paths, Paragraphs 107-109), a spiral route, a concentric circle route, a broken-line route (Figures 4A and 4B flight paths, Paragraphs 107-109), and an in-situ rotation route (Figures 4A and 4B flight paths, Paragraphs 107-109).

Re claim 29, Guan discloses the device for measuring plant planting data as claimed in claims 7, but fails however to explicitly disclose wherein the device is applied in an operating route planning system; the operating route planning system comprising: the device for measuring plant planting data; and a planning component, configured to plan an operating route of a mobile device in the operating region according to the plant planting data of the operating region.
This design is however disclosed by Gornik.  Gornik discloses wherein the device is applied in an operating route planning system (Paragraphs 28-30, 44, 90, 97, 106-107, 133-136); the operating route planning system comprising: the device for measuring plant planting data (Paragraphs 28-30, 44, 90, 97, 106-107, 133-136); and a planning component (Paragraphs 28-30, 44, 90, 97, 106-107, 133-136), configured to plan an operating route of a mobile device (Paragraphs 28-30, 44, 90, 97, 106-107, 133-136) in the operating region according to the plant planting data of the operating region (Paragraphs 28-30, 44, 90, 97, 106-107, 133-136).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Guan to incorporate the image acquisition design as shown in Gornik as Guan supports the use of imaging with aerial vehicles, but does not go into the detail required by the claim limitation, however it would be obvious as shown in Gornik to use the data provided in the image processing to determine the best and most efficient travel routes for an imaging device to obtain the desired imaging inputs.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Guan and Gornik as applied to claim 11 above, and further in view of Johnson (US Pub 20130173321).
Re claim 12, the combined disclosure of Guan and Gornik as a whole discloses the plant planting data measuring system as claimed in claim 11, but fails however to explicitly disclose wherein if the image acquisition device is a mapping aircraft, the mapping aircraft comprises a mapping component and a flight control component, the device for measuring plant planting data is arranged in the flight control component, and the mapping component is connected to the receiving component.
This design is however disclosed by Johnson.  Johnson discloses wherein if the image acquisition device is a mapping aircraft (Paragraphs 10, 33, 69), the mapping aircraft comprises a mapping component and a flight control component (Paragraphs 10, 33, 69), the device for measuring plant planting data is arranged in the flight control component (Paragraphs 10, 33, 69), and the mapping component is connected to the receiving component (Paragraphs 10, 33, 69).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Guan in order to incorporate the mapping process as shown in Johnson in order to allow for the determination and adjustments to flight areas as well as data gathering areas based on the relevance of a given position to the desired processing and functionality of the design in order to reduce the acquisition and processing or unusable or unwanted data.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Guan and Gornik as applied to claim 24 above, and further in view of Wang (US Pub 20190011921).
Re claim 28, the combined disclosure of Guan and Gornik as a whole discloses the method for measuring plant planting data as claimed in claim 24, but fails however to explicitly disclose wherein before planning an operating route of a mobile device in the operating region, the method further comprises: visually marking the plant planting data of the operating region; acquiring plant planting data of a plant region to be operated from the visually marked plant planting data of the operating region according to a selection instruction of a user; and planning an operating route of a mobile device in the operating region according to the plant planting data of the operating region comprises: planning an operating route of the mobile device in the plant region to be operated according to the plant planting data of the plant region to be operated.
This design is however disclosed by Wang.  Wang discloses wherein before planning an operating route of a mobile device in the operating region (Paragraphs 2, 9, 124, 183, 236, 281), the method further comprises: visually marking the plant planting data of the operating region (Paragraphs 2, 9, 124, 183, 236, 281); acquiring plant planting data of a plant region to be operated from the visually marked (Paragraphs 2, 9, 124, 183, 236, 281) plant planting data (Paragraphs 2, 9, 124, 183, 236, 281) of the operating region according to a selection instruction of a user (Paragraphs 2, 9, 124, 183, 236, 281); and planning an operating route of a mobile device in the operating region (Paragraphs 2, 9, 124, 183, 236, 281) according to the plant planting data of the operating region (Paragraphs 2, 9, 124, 183, 236, 281) comprises: planning an 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Guan in order to incorporate the route processing as shown in Wang in order to allow for the determination and adjustments to flight areas as well as data gathering areas based on the relevance of a given position to the desired processing and functionality of the design in order to reduce the acquisition and processing or unusable or unwanted data.

Allowable Subject Matter
Claims 3-4, 9-10, 25-26 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to anticipate or render obvious the limitations of the above cited claims.  Re claims 3 and 9 the prior art fails to explicitly disclose the detailed processing of the deep network as specifically disclosed.  Re claim 6 the prior art fails to disclose the specific processing of the FPN and RPN models.  Re claim 25, the prior art fails to disclose the specific planning of the operating route.  Re claim 26, .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848.  The examiner can normally be reached on Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631